Case 2:20-cv-03250-DMG-GJS Document 20 Filed 06/02/20 Page 1 of 5 Page ID #:315



                                   UNITED STATES DISTRICT COURT                        JS-6 / REMAND
                                  CENTRAL DISTRICT OF CALIFORNIA
                                     CIVIL MINUTES—GENERAL

 Case No.        CV 20-3250 DMG (GJSx)                                            Date       June 2, 2020

 Title Joana Gallegos v. Costco Wholesale Corporation, et al.                                     Page      1 of 5

 Present: The Honorable           DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

                  KANE TIEN                                                      NOT REPORTED
                  Deputy Clerk                                                    Court Reporter

    Attorneys Present for Plaintiff(s)                                  Attorneys Present for Defendant(s)
             None Present                                                         None Present

 Proceedings: IN CHAMBERS—ORDER RE MOTION TO REMAND [12]

         This matter is before the Court on the Motion to Remand (“MTR”) filed by Plaintiff
 Joana Gallegos. [Doc. # 12.] The MTR is fully briefed. Opp. [Doc. # 17]; Reply [Doc. # 18].
 For the reasons set forth below, the MTR is GRANTED.

                                                     I.
                                                BACKGROUND

         Plaintiff asserts that she suffered injuries when she slipped and fell at a store owned and
 operated by Defendant Costco Wholesale Corporation (“Costco”) in August 2018. On October
 23, 2019, Plaintiff filed a Complaint in Los Angeles County Superior Court against Defendants
 Costco and Russell Lee stating claims for general negligence and premises liability. Notice of
 Removal, Ex. A (“Compl.”) [Doc. # 1–1]. According to Plaintiff, each Defendant negligently
 owned, maintained, managed, and operated the store premises where she slipped and had notice
 of grapes on the floor of the store, leading to dangerous conditions. Id. at 7.1 Plaintiff claims
 that, as a result of her injuries, she incurred hospital and medical expenses, wage loss, general
 damages, and emotional distress. Id. at 6.

         In late January 2020, Plaintiff’s initial counsel told Costco via telephone that he was
 unsure of Plaintiff’s damages amount, Plaintiff would need back surgery, and medical expenses
 would be part of her damages. MTR, Saleh Decl. at ¶ 3 [Doc. # 12]. On March 23, 2020,
 Plaintiff responded to Defendants’ discovery requests and provided a statement of damages
 exceeding $20 million. Notice of Removal, Ex. F (Statement of Damages) [Doc. # 2–3].

         On April 7, 2020, Defendants removed the action, alleging that this Court has diversity
 jurisdiction pursuant to 28 U.S.C. section 1332 because Plaintiff is a California citizen, Costco is
 citizen of Minnesota, Lee’s citizenship should be disregarded because he is fraudulently joined,

         1
             All page references herein are to page numbers inserted by the CM/ECF system.

 CV-90                                    CIVIL MINUTES—GENERAL                          Initials of Deputy Clerk KT
Case 2:20-cv-03250-DMG-GJS Document 20 Filed 06/02/20 Page 2 of 5 Page ID #:316



                              UNITED STATES DISTRICT COURT                   JS-6 / REMAND
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

 Case No.     CV 20-3250 DMG (GJSx)                                      Date     June 2, 2020

 Title Joana Gallegos v. Costco Wholesale Corporation, et al.                           Page     2 of 5

 and the amount in controversy exceeds $75,000. Notice of Removal at ¶¶ 10, 13 [Doc. #1]. On
 May 7, 2020, Plaintiff filed the instant MTR, arguing that Costco’s removal was untimely and
 that no diversity jurisdiction exists because Lee is a California resident. MTR at 6.

                                              II.
                                       LEGAL STANDARD

         Diversity jurisdiction under 28 U.S.C. section 1332 requires that the parties to a suit be of
 diverse citizenship. Diaz v. Davis (In re Digimarc Corp. Derivative Litig.), 549 F.3d 1223, 1234
 (9th Cir. 2008) (citing Strawbridge v. Curtiss, 7 U.S. (3 Cranch) 267, 267 (1806)). “The burden
 of establishing federal subject matter jurisdiction falls on the party invoking removal.” Marin
 Gen. Hosp. v. Modesto & Empire Traction Co., 581 F.3d 941, 944 (9th Cir. 2009) (citing
 Toumajian v. Frailey, 135 F.3d 648, 652 (9th Cir. 1998)). There is a “strong presumption
 against removal jurisdiction,” and courts must reject it “if there is any doubt as to the right of
 removal in the first instance.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992) (per
 curiam).

         “[T]here is a general presumption against fraudulent joinder.” Hamilton Materials, Inc.
 v. Dow Chem. Corp., 494 F.3d 1203, 1206 (9th Cir. 2007). Yet, fraudulently joined defendants
 do not defeat removal on diversity grounds. Ritchey v. Upjohn Drug Co., 139 F.3d 1313, 1318
 (9th Cir. 1998). “Joinder of a non-diverse defendant is deemed fraudulent, and the defendant’s
 presence in the lawsuit is ignored for purposes of determining diversity, ‘[i]f the plaintiff fails to
 state a cause of action against a resident defendant, and the failure is obvious according to the
 settled rules of the state.’” Morris v. Princess Cruises, Inc., 236 F.3d 1061, 1067 (9th Cir. 2001)
 (quoting McCabe v. General Foods Corp., 811 F.2d 1336, 1339 (9th Cir. 1987)).

         When contesting removal, a plaintiff is limited to the allegations stated in its complaint.
 See Ritchey, 139 F.3d at 1318 (to determine whether joinder of a defendant is fraudulent, district
 courts must “look only to a plaintiff’s pleadings to determine removability” and “will determine
 the ‘existence of federal jurisdiction . . . solely by an examination of the plaintiff’s case.”)
 (citations omitted). A defendant opposing remand may introduce evidence beyond the pleadings
 to establish fraudulent joinder. Id. (citing McCabe, 811 F.2d at 1339). A removing defendant
 must “show that there is no possibility that the plaintiff could prevail on any cause of action it
 brought against the non-diverse defendant. Remand must be granted unless the defendant shows
 that the plaintiff would not be afforded leave to amend his complaint to cure the purported
 deficiency.” Padilla v. AT&T Corp., 697 F. Supp. 2d 1156, 1159 (C.D. Cal. 2009) (internal
 citations omitted); Rangel v. Bridgestone Retail Operations, LLC, 200 F. Supp. 3d 1024, 1033
 (C.D. Cal. 2016) (same).

 CV-90                               CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk KT
Case 2:20-cv-03250-DMG-GJS Document 20 Filed 06/02/20 Page 3 of 5 Page ID #:317



                             UNITED STATES DISTRICT COURT                   JS-6 / REMAND
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

 Case No.    CV 20-3250 DMG (GJSx)                                     Date     June 2, 2020

 Title Joana Gallegos v. Costco Wholesale Corporation, et al.                         Page     3 of 5

                                               III.
                                           DISCUSSION

 A.      Timeliness of Removal

          “[S]ection 1446(b) [of Title 28 of the U.S. Code] identifies two [30]-day periods for
 removing a case.” Carvalho v. Equifax Info. Servs., LLC, 629 F.3d 876, 885 (9th Cir. 2010).
 Where the complaint’s removability is clear from the face of the “initial pleading,” the first 30-
 day removal period is triggered. Id.; see also Kuxhausen v. BMW Fin. Servs. NA LLC, 707 F.3d
 1136, 1139 (9th Cir. 2013) (“To avoid saddling defendants with the burden of investigating
 jurisdictional facts, we have held that ‘the ground for removal must be revealed affirmatively in
 the initial pleading in order for the first [30]-day clock under § 1446(b) to begin.” (quoting
 Harris v. Bankers Life & Cas. Co., 425 F.3d 689, 695 (9th Cir. 2005))). Where the initial
 pleading does not reveal a basis for removal, a defendant has 30 days from the date it receives
 “‘an amended pleading, motion, order or other paper’ from which it can be ascertained from the
 face of the document that removal is proper.” Harris, 425 F.3d at 693 (quoting 28 U.S.C.
 § 1446(b)).

         As an initial matter, the Complaint on its face does not allege Plaintiff’s damages will
 exceed $75,000, thus the first 30-day period was not triggered upon the filing and service of the
 Complaint. Instead, Plaintiff contends that the January telephone conversation between both
 sides’ counsels should have triggered the second 30-day removal period because Costco “could
 have ascertained from the allegations in the Complaint with the information obtained in late
 January 2020, that Plaintiff’s damages would exceed $75,000.” MTR at 12.

          The Ninth Circuit has indicated that the phrase “other paper” contemplates some sort of
 writing or document, not a mere conversation. See, e.g., Roth v. CHA Hollywood Med. Ctr.,
 L.P., 720 F.3d 1121, 1126 (9th Cir. 2013) (Plaintiffs “need only provide to the defendant a
 document from which removability may be ascertained [to] trigger the thirty-day removal
 period.”) (emphasis added). In Roth, the Ninth Circuit cited with approval a Fifth Circuit
 decision that held a defendant-produced affidavit describing the plaintiff’s admission that the
 anticipated damages satisfied the amount-in-controversy requirement did not constitute “other
 paper” and thus did not trigger a removal period. Roth, 720 F.3d at 1125 (citing S.W.S. Erectors,
 Inc., v. Infax, Inc., 72 F.3d 489, 491 (5th Cir. 1996)). Plaintiff has provided no authority in this
 circuit that supports her argument that a phone conversation is sufficient to trigger the second
 removal period. See MTR at 9 (citing only out-of-circuit district court cases with distinguishable
 facts).


 CV-90                              CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk KT
Case 2:20-cv-03250-DMG-GJS Document 20 Filed 06/02/20 Page 4 of 5 Page ID #:318



                                 UNITED STATES DISTRICT COURT                         JS-6 / REMAND
                                CENTRAL DISTRICT OF CALIFORNIA
                                   CIVIL MINUTES—GENERAL

 Case No.      CV 20-3250 DMG (GJSx)                                            Date     June 2, 2020

 Title Joana Gallegos v. Costco Wholesale Corporation, et al.                                  Page     4 of 5

         Thus, Defendants were unaware that the Complaint was removable until March 23, 2020,
 when Plaintiff responded to Defendants’ written interrogatory requests and disclosed, in writing,
 that the amount in controversy would exceed $75,000. Notice of Removal, Ex. D [Doc. # 2–1].
 Because Plaintiff’s interrogatory responses triggered Costco’s 30-day removal period, Costco’s
 April 7, 2020 removal was timely.

 B.      Fraudulent Joinder

         Timeliness alone, however, does not establish this Court’s jurisdiction. Plaintiff asserts
 that the Court lacks subject matter jurisdiction under 28 U.S.C. section 1332 because the parties
 are not completely diverse. MTR at 6. In opposition to remand, Costco argues that Plaintiff
 (1) acted in bad faith by joining Lee, a California resident, as a non-diverse sham defendant to
 eliminate the Court’s jurisdiction; (2) failed to assert a cause of action or colorable claim against
 Lee; and (3) cannot possibly prevail on premises liability and negligence causes of action against
 Lee. Opp. at 6.2

         First, Plaintiff’s intentions do not factor into the fraudulent joinder analysis. As a rule,
 the fraudulent joinder analysis “does not implicate a plaintiff’s subjective intent” in bringing suit
 against a non-diverse defendant. See Rangel, 200 F. Supp. 3d at 1030 (citing McCabe, 811 F.2d
 at 1339).

          Second, Plaintiff has asserted a colorable claim against Lee. Under California law, the
 elements for Plaintiff's negligence and premises liability claims are: “a legal duty of care, breach
 of that duty, and proximate cause resulting in injury.” Kesner v. Superior Court, 1 Cal. 5th 1132,
 1158 (2016). Plaintiff alleges that Costco and Lee breached the duty to keep the premises safe
 and caused Plaintiff’s injury. Specifically, Plaintiff alleges that Defendants “created and had
 notice of the condition by causing grapes to be left on its floor.” Compl. at 7. On its face,
 therefore, the Complaint contains sufficient facts to support claims for negligence and premises
 liability.

          Costco argues that Plaintiff fails to state a cause of action against Lee “as an individual”
 and that Plaintiff merely repeats the boilerplate allegation against “Defendants” generally. Opp.
 at 3, 7. But the Complaint alleges that “each” Defendant was negligent in creating the conditions
 in which she fell. Compl. at 7. In the context of the negligence and premises liability claims in

         2
            Though 28 U.S.C. section 1332, speaks of citizenship, not of residency,” Kanter v. Warner-Lambert Co.,
 265 F.3d 853, 857 (9th Cir. 2001), the Court may also take evidence of a person’s residence “as prima facie
 evidence of the person’s domicile.” Mondragon v. Capital One Auto Fin., 736 F.3d 880, 886 (9th Cir. 2013)
 (citation omitted). Accordingly, the Court accepts as undisputed that Lee is a citizen of California.

 CV-90                                  CIVIL MINUTES—GENERAL                          Initials of Deputy Clerk KT
Case 2:20-cv-03250-DMG-GJS Document 20 Filed 06/02/20 Page 5 of 5 Page ID #:319



                                   UNITED STATES DISTRICT COURT                             JS-6 / REMAND
                                  CENTRAL DISTRICT OF CALIFORNIA
                                     CIVIL MINUTES—GENERAL

 Case No.       CV 20-3250 DMG (GJSx)                                                 Date     June 2, 2020

 Title Joana Gallegos v. Costco Wholesale Corporation, et al.                                         Page     5 of 5

 this case, Lee is Costco’s agent and, therefore, it is plausible that Defendants’ conduct is
 intertwined.3 In addition, Lee admits that he was the general manager of the store and was on
 duty on the day of the incident. Opp., Lee Decl. [Doc. # 17–1]. Plaintiff claims that Lee told her
 to fill out an “incident report” after her fall. Reply, Gallegos Decl. at ¶ 4 [Doc. # 18–1].

         Nothing precludes Plaintiff from amending the Complaint to cure any pleading
 deficiencies in her claims against Lee. Costco has therefore failed to carry its burden to show
 “no possibility that the plaintiff could prevail on any cause of action it brought against the non-
 diverse defendant.” Rivas v. Target Corp., No. ED CV19-905-DMG (SPx), 2019 WL 3237375,
 at *2 (C.D. Cal. July 18, 2019) (quoting Padilla v. AT&T Corp., 697 F. Supp. 2d 1156, 1159
 (C.D. Cal. 2009)); see also Liepmann v. Camden Co., No. CV 19-7348-DMG (Ex), 2019 WL
 5420281, at *2 (C.D. Cal. Oct. 22, 2019).

         In sum, although removal was timely, because Costco has not carried its burden to
 demonstrate that Plaintiff fraudulently joined Lee, the Court must consider Lee’s citizenship for
 jurisdictional purposes.      Plaintiff’s and Lee’s California citizenship destroys diversity
 jurisdiction and necessitates remand.

                                                      IV.
                                                  CONCLUSION

     In light of the foregoing, the Court GRANTS Plaintiff’s MTR. The action is hereby
 REMANDED to the Los Angeles County Superior Court. The June 5, 2020 hearing is
 VACATED.

 IT IS SO ORDERED.




          3
            It is immaterial to the fraudulent joinder that Plaintiff need not sue Lee in order to recover from Costco, as
 long as the claim could be viable. See Opp. at 6. Costco also concedes that there is no authority that vicarious
 liability immunizes employees from liability for conduct. Id. Long-settled California law provides that “[i]f a
 tortious act has been committed by an agent acting under authority of his principal, the fact that the principal thus
 becomes liable does not of course exonerate the agent from liability.” Perkins v. Blauth, 163 Cal. 782, 787
 (1912); see also PMC, Inc. v. Kadisha, 78 Cal. App. 4th 1368, 1381 (2000) (“[A]n agent is liable for her or his own
 acts, regardless whether the principal is also liable.”). Based on this theory, Lee, as the Costco store manager, may
 be held liable separate and apart from Costco’s liability.

 CV-90                                     CIVIL MINUTES—GENERAL                             Initials of Deputy Clerk KT
